Title: Authorization to Rector [James Madison] to appoint Professor of Ancient Languages for University of Virginia, 31 December 1828
From: 
To: Madison, James


                        
                            
                                
                            
                            
                                
                                    
                                
                                [1828]
                            
                        
                        Resolved that the Rector be authorized to appoint to the Chair of Antient Languages, for the term of one year
                            from the date of Such appointment, with a salary not exceeding $1000, & with the usual fees paid to that chair,
                            either of the following persons, they being preferred by the Board in the order herein named; that is to say: Dr Gessner
                            Harrison, M. L. Tracie, R. Reynolds; and if neither of them will accept such appointment, then that he be authorized in
                            like manner to appoint such other person as shall be approved by the executive committee or a majority of the Visitors:
                            and that the Rector be requested to open a correspondence in Europe & elsewhere, with a view to obtain a fit
                            person to fill the chair permanently.
                        
                            
                                
                            
                        
                    